Case 2:20-cv-01486-JDC-KK Document 31 Filed 08/23/21 Page 1 of 6 PageID #: 232




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                               LAKE CHARLES DIVISION


IN RE: BELDEN INVESTMENTS L L C                     CASE NO. 2:20-CV-01486

VERSUS                                              JUDGE JAMES D. CAIN, JR.

                                                    MAGISTRATE JUDGE KAY

                                 MEMORANUDM RULING

           Before the Court is a “Motion to Dismiss Glenn Ray Duddleston’s Claim Pursuant

to Federal Rule 12(b)(6) for Lack of Standing” (Doc.25) filed by Belden Investments, LLC,

and a “Motion for Voluntary Dismissal Without Prejudice” (Doc. 27) filed by Glenn Ray

Duddleston, father of the decedent James Charles Duddleston. As of this date, no

opposition to Belden’s Motion to Dismiss Glenn Ray Duddleston’s Claim has been filed;

Belden opposes Glenn Ray Duddleston’s Motion for Voluntary Dismissal without

prejudice. In his voluntary motion to dismiss, Claimant Glen Ray Duddleston moves for

dismissal without prejudice and seeks to reserve any and all rights available to him with

respect to the presently stayed state court action bearing docket no. 10-20130.

                               STATEMENT OF THE CASE

           On or about July 27, 2017, James Charles Duddleston, leased a houseboat to use as

his living quarters from Belden while performing surveying services on the Louisiana

coast1 for Lonnie G. Harper & Associates, Inc. (“Harper”).2 After working all day on




1
    Doc. 1, ¶ 4.
2
    Id. ¶ 2.
Case 2:20-cv-01486-JDC-KK Document 31 Filed 08/23/21 Page 2 of 6 PageID #: 233




another vessel, not owned by Belden, Mr. Duddleston returned to the Belden houseboat

and immediately showed signs of “severe heat stroke.” Mr. Duddleston was hospitalized

and unfortunately passed away.3

         Decedent is survived by father, Glenn Ray Duddleston, and son, Garrett Duddleston

(collectively referred to as “Claimants”). Claimants filed a petition for wrongful death and

survival actions in state court.4 The lawsuit alleges that the negligence of Belden and the

unseaworthiness of the Vessel contributed to the death of Mr. Duddleston.5 Harper is also

named as a defendant in the state court suit. In the instant lawsuit, Beldon claims

exoneration from liability for any and all injuries, losses, or damages arising out of the July

27, 2017 incident and claims the benefit of limitation of liability provided for in 46 U.S.C.

§ 30501 et seq. In response to this limitation actions, Claimants seek to recover money

damages for “punitive damages, as well as wrongful death damages arising therefrom

including loss of society and companionship . . . loss of love and affections, and mental

anguish and grief.”6

                               RULE 12(b)(6) STANDARD

         Federal Rule of Civil Procedure 12(b)(6) allows dismissal of a complaint when it

fails to state a claim upon which relief can be granted. The test for determining the

sufficiency of a complaint under Rule 12(b)(6) is that “a complaint should not be dismissed

for failure to state a claim unless it appears beyond doubt that the plaintiff can prove no set



3
  Id.
4
  Id. ¶ 7.
5
  Id.
6
  Doc. 9, p. 6.

                                         Page 2 of 6
Case 2:20-cv-01486-JDC-KK Document 31 Filed 08/23/21 Page 3 of 6 PageID #: 234




of facts in support of his claim which would entitle him to relief.” Hitt v. City of Pasadena,

561 F.2d 606, 608 (5th Cir. 1977) (per curium) citing Conley v. Gibson, 355 U.S. 41, 45-

46, 78 S.Ct. 99, (1957).

       Subsumed within the rigorous standard of the Conley test is the requirement that the

plaintiff’s complaint be stated with enough clarity to enable a court or an opposing party

to determine whether a claim is sufficiently alleged. Elliot v. Foufas, 867 F.2d 877, 880

(5th Cir. 1989). The plaintiff’s complaint is to be construed in a light most favorable to

plaintiff, and the allegations contained therein are to be taken as true. Oppenheimer v.

Prudential Securities, Inc., 94 F.3d 189, 194 (5th Cir. 1996). In other words, a motion to

dismiss an action for failure to state a claim “admits the facts alleged in the complaint, but

challenges plaintiff’s rights to relief based upon those facts.” Tel-Phonic Servs., Inc. v. TBS

Int’l, Inc., 975 F.2d 1134, 1137 (5th Cir. 1992).

       “In order to avoid dismissal for failure to state a claim, a plaintiff must plead specific

facts, not mere conclusory allegations . . .” Guidry v. Bank of LaPlace, 954 F.2d 278, 281

(5th Cir. 1992). “Legal conclusions masquerading as factual conclusions will not suffice

to prevent a motion to dismiss.” Blackburn v. City of Marshall, 42 F.3d 925, 931 (5th Cir.

1995). “[T]he complaint must contain either direct allegations on every material point

necessary to sustain a recovery . . . or contain allegations from which an inference fairly

may be drawn that evidence on these material points will be introduced at trial.” Campbell

v. City of San Antonio, 43 F.3d 973, 975 (5th Cir. 1995).

       Under Rule 8 of the Federal Rules of Civil Procedure, the pleading standard does

not require a complaint to contain “detailed factual allegations,” but it “demands more than

                                          Page 3 of 6
Case 2:20-cv-01486-JDC-KK Document 31 Filed 08/23/21 Page 4 of 6 PageID #: 235




an unadorned, the defendant-unlawfully-harmed-me accusation.” Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 555, 127 S.Ct. 1955 (2007). A complaint that offers “labels and

conclusions” or “a formulaic recitation of the elements of a cause of action will not do.”

Id. Nor does a complaint suffice if it tenders “naked assertion[s]” devoid of “further factual

enhancement.” Id., at 557, 127 S.Ct. 1955.

       To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to “state a claim to relief that is plausible on its face.” Id., at 570, 127

S.Ct. 1955.

                                 LAW AND ANALYSIS

       Belden maintains that Decedent’s son, Garrett Duddleston, is the only individual

with a substantive right to recover vis-à-vis the Jones Act’s schedule of beneficiaries. Thus,

Belden moves to dismiss with prejudice, Decedent’s father, Glenn Ray Duddleston for lack

of standing. In the alternative, Belden asserts that Glenn Ray Duddleston’s claim should

be dismissed for procedural reasons; Belden argues that the only individual entitled to bring

a claim for general maritime wrongful death is the Decedent’s Estate representative, which

is Garrett Duddleston.

       Belden relies on Federal Rule of Civil Procedure 17 which “specifies that an action

shall be prosecuted in the name of the real party in interest. Gogolin & Stelter v. Karn’s

Auto Imports, Inc., 886 F.2d 100, 102 (5th Cir. 1989). A real party in interest “is the person

holding the substantive right sought to be enforced, and not necessarily the person who will

ultimately benefit from the recovery.” Weiburg v. GTE Southwest, Inc., 272 F.3d 302, 306



                                         Page 4 of 6
Case 2:20-cv-01486-JDC-KK Document 31 Filed 08/23/21 Page 5 of 6 PageID #: 236




(5th Cir. 2001) (quoting Farrell Const. Co. v. Jefferson Parish, La. 896 F.2d 136, 140 (5th

Cir. 1990)).

       Federal Rule 12(b)(6) allows a defendant to argue that the plaintiff has “fail[ed] to

state a claim upon which relief can be granted.” A party without standing fails to state a

claim upon which relief can be granted. See Alexander v. DLJ Mortgage Capital, Inc.,

2016 WL 11613005, at *3-4 (S.D Miss. July 5, 2017).

       The Jones Act gives a seaman’s estate the right to sue his employer for negligent

wrongful death, whereas general maritime law gives a seaman the right to sue a third-party

vessel owner for a seaman’s wrongful death caused by unseaworthiness. The Jones Act is

a legislative creation and sets forth a schedule of beneficiaries who recover in the event of

a seaman’s wrongful death. General maritime law, created by the judiciary, has been

historically silent on the schedule of beneficiaries who recover in the event of wrongful

death due to unseaworthiness.

       In Aletha Smith v. Omega Protein, Inc.,459 F.Supp.3d 787, 793 (S.D. Miss. 2020),

the court held that the Jones Act’s schedule of beneficiaries applies to general maritime

wrongful death actions. The Aletha court relied on Miles v. Apex Marine Corp., 498 U.S.

19 (1990) where the in United States Supreme Court held that loss of society damages are

not available to a seaman’s survivors under a general maritime wrongful death action. 498

U.S. at 32-33. The Miles court explained:

       The Jones Act/FELA survival provision limits recovery . . . This was the
       established rule under FELA when Congress passed the Jones Act,
       incorporating FELA, and it is the rule under the Jones Act. Congress has
       limited the survival right for seamen’s injuries resulting from negligence. As
       with loss of society in wrongful death actions, this forecloses more expansive

                                         Page 5 of 6
Case 2:20-cv-01486-JDC-KK Document 31 Filed 08/23/21 Page 6 of 6 PageID #: 237




      remedies in a general maritime action founded on strict liability. We will not
      create, under our admiralty powers, a remedy that . . . goes well beyond the
      limits of Congress’ ordered system of recovery for seamen’s injury and
      death. Because [the decedent’s] estate cannot recover . . . under the Jones
      Act, it cannot do so under general maritime law.

      The Miles Court gave further guidance that “in an ‘area covered by statute, it would

be no more appropriate to prescribe a different measure of damages than to prescribe a

different statute of limitations, or a different class of beneficiaries.” Id. (citing

Higginbotham, 436 U.S. 618, 625 (1978)).

      Under the Jones Act, the decedent’s child recovers to the exclusion of the decedent’s

parent. 45 U.S.C. § § 51, et seq. Here, both father and son have filed claims against

Petitioner-In-Limitation, Belden. As such, Decedent’s father has no right of recovery and

consequently, no standing.

                                    CONCLUSION

      For the reasons set forth above, Belden’s motion to dismiss Decedent’s father,

Glenn Ray Duddleston, will be granted, dismissing with prejudice, this Claimant

Furthermore, because the Court finds that Glenn Ray Duddleston must be dismissed with

prejudice, the voluntary motion to dismiss Glenn Ray Duddleston without prejudice will

be denied.

      THUS DONE AND SIGNED in Chambers on this 23rd day of August, 2021.



                      ___________________________________
                              JAMES D. CAIN, JR.
                       UNITED STATES DISTRICT JUDGE



                                       Page 6 of 6
